DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotz et al. (US 2004/0039798, hereinafter Hotz), in view of Hegde et al. (US 2006/0242321, hereinafter Hegde).
With respect to claims 1, 10, 19, 28 and 33, Hotz disclose a method, system of authenticated Domain Name System (DNS) name resolution performed using a DNS name server, the method comprising: 
receiving, at the DNS name server, a DNS resolution request (figure 1 shows receiving at a DNS server 100 query as it is described in abstract stating “The user request may be a domain name resolution request and the query mechanism provides an Internet Protocol (IP) address corresponding to the domain name”); 
determining a validation status of the DNS resolution request, wherein the determining the validation status of the DNS resolution request comprises at least one of: determining authentication information is associated with the DNS resolution request, or determining that authentication information is not associated with the DNS resolution request (abstract and paragraph [0036]);
determining a DNS action based on the determining the validation status (abstract and paragraph [0036] and claim 1 discloses delaying sending a response message),
sending a response message with an alternative IP address, network layer address, service location address, or DNS response corresponding to a special version of a resource configured to look like the resource  (claim 1 discloses delaying sending a response message),
sending a response message with an alternative IP address, network layer address, service location address, or DNS response corresponding to a special version of the resource configured to provide authentication, sending a security response, or denying the DNS resolution request; and executing the DNS action  (claim 1 discloses delaying sending a response message).
Hotz does not explicitly disclose the feature of sending a response message with an IP address, a network layer address, a service location address, or a DNS response, delaying sending a response message, sending a response message with an alternative IP address, network layer address, service location address, or DNS response corresponding to a special version of a resource corresponding to authentication instructions.
Hegde teaches the feature of sending a response message with an IP address, a network layer address, a service location address, or a DNS response, delaying sending a response message, sending a response message with an alternative IP address, network layer address, service location address, or DNS response corresponding to a special version of a resource corresponding to authentication instructions (abstract and paragraphs [0035] – [0040]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the invention of Hotz to send a response message with an IP address, a network layer address, a service location address, or a DNS response, delaying sending a response message, sending a response message with an alternative IP address, network layer address, service location address, or DNS response corresponding to a special version of a resource corresponding to authentication instructions, as taught by Hegde in order to facilitate a DNS resolution request. Incorporating such feature would enhance the resolution in the same manner.  
With respect to claims 2, 11, 20 Hegde further teaches the feature wherein the authentication information is issued by a device other than the DNS name server and other than a device that sends the DNS resolution request (abstract and paragraphs [0035] – [0040]).
With respect to claims 3, 12, 21 Hegde further teaches the feature, wherein authentication information Includes cone or more of: a source network layer address, a username/password combination, an encrypted data package, a security certificate, or hardware identification
Information (abstract and paragraphs [0035] – [0040]).
	With respect to claims 4, 13, 22 Hegde further teaches the feature, comprising: receiving, at the authenticating server, authentication information from a resource server for a particular user; and updating the authenticating server to store the authentication information (abstract and paragraphs [0035] – [0040]).
	With respect to claims 5, 14, 23 Hegde further teaches the feature, wherein the individualized IP address, network layer identifier, or service location identifier corresponds to a one-time-use address (abstract and paragraphs [0035] – [0040]).
	With respect to claims 6, 15, 24 Hegde further teaches the feature, wherein the individualized iP address, network layer identifier, or service location identifier corresponds to an address assigned to a particular user (abstract and paragraphs [0035] – [0040]).
	With respect to claims 7, 16, 25 Hegde further teaches the feature, wherein delaying sending a message comprises: determining that a DNS request was received from a particular user previously; determining that a DNS response was delayed for a first time period; and delaying sending a message by a second time period, wherein the second time period is greater than the first time period (abstract and paragraphs [0035] – [0040]).
	With respect to claims 8, 17, 26 Hegde further teaches the feature, comprising: determining a prioritized list of classes of users, wherein higher priority classes receive access for services first or a higher quality of services; and classifying a user based on the authentication information into a class in the prioritized list of classes, wherein the DNS action comprises: sending a response message with an IP address corresponding to a server delivering a particular class (abstract and paragraphs [0035] – [0040]).
With respect to claims 9, 18, 27 Hegde further teaches the feature, comprising: determining a billing event based on the validation of the authentication information, and billing a client based on the billing event (abstract and paragraphs [0035] – [0040]). 
With respect to claims 29, 34  Hegde further teaches the feature, wherein the authentication certificate indicates the authentication of a group of users (paragraphs [0035] – [0040]).
With respect to claims 30, 35 Hegde further teaches the feature, wherein the DNS resolution request also includes certificate authority credentials of the community authority trust (paragraphs [0035] – [0040]).
With respect to claims 31, 36  Hegde further teaches the feature, wherein the authentication certificate contains permission data corresponding to the DNS resolution request (paragraphs [0035] – [0040]).
With respect to claims 32, 37 Hegde further teaches the feature, wherein the ONS action comprises: determining the network layer address or service location address corresponding
to the DNS resolution request based on the permission data; and sending a signal to a resource server, wherein the signal causes the resource server to provision the network layer address or service location address (paragraphs [0035] – [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687